Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148779 & (15)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                    SC: 148779                                        Justices
  In re SANDERS/LAIRD, Minors.                                      COA: 320142
                                                                    Jackson CC Family Division:
                                                                    11-002828-NA

  _______________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 7, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2014
         p0325
                                                                               Clerk